UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6267



SCOTT ETHAN KAHL,

                                              Plaintiff - Appellant,

          versus


DAVIS MCLAUGHLIN, Deputy; DICK SANDERS,
Sheriff,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (00-165-
AMD)


Submitted:   July 27, 2000                 Decided:   August 2, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott Ethan Kahl, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Scott Ethan Kahl appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint pursuant to 28

U.S.C.A. § 1915(e) (West 1994 & Supp. 2000).   We have reviewed the

record and the district court’s opinion and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.    See Kahl v. McLaughlin, No. 00-165-AMD (D. Md. Feb. 1,

2000).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court's order is dated January 28,
2000, the district court's records show that it was entered on the
docket sheet on February 1, 2000. Pursuant to Rules 58 and 79(a)
of the Federal Rules of Civil Procedure, it is the date that the
order was physically entered on the docket sheet that we take as
the effective date of the district court's decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2